Citation Nr: 1709712	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent prior to July 8, 2004; 30 percent prior to December 15, 2008, and 50 percent prior to December 23, 2009, for service-connected recurrent major depression and bulimia nervosa.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active duty service from May 1987 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Roanoke, Virginia.

The Veteran is service connected for recurrent major depression and bulimia nervosa, which is assigned a 10 percent disability rating, effective March 2, 1999; 30 percent, effective July 8, 2004; 50 percent, effective December 15, 2008; and 100 percent, effective December 23, 2009.  In January 2010, when the RO granted the 100 percent rating, it noted that the decision was a complete grant of benefits and therefore no further action, including judicial review, would be initiated on this issue.  Therefore, the issue was characterized as an appeal for an earlier effective date.  The Board finds that although the Veteran has been granted a 100 percent rating, effective December 23, 2009, this does not constitute a full grant of the benefits sought on appeal; therefore, the claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Board assures the Veteran that while the issue is now considered an increased rating claim, this appeal will be adjudicated comtemplating the highest rating available to the Veteran.


REMAND

Unfortunately, remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

According to a March 2008 letter from the Veteran, she stated she had been recently receiving treatment from "Dr. Manhar," a psychiatrist.  These records are not within the claims file, and it is unclear to the Board whether these are private or VA treatment records.  Therefore, on remand any outstanding records, namely the treatment records from Dr. Manhar, must be secured and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding treatment records.  

2. Contact the Veteran and request that she provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated her for her claimed condition.  Specifically, the agency of original jurisdiction (AOJ) is requested to obtain records from Dr. Manhar, as identified by the Veteran in a March 2008 letter.  The AOJ should also seek additional records from any other private treatment provider identified by the Veteran.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record. 

Notice must be provided to the Veteran and her representative containing the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain them, a description of any further action VA will take regarding the claim, and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that she can provide alternative forms of evidence.

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

